1    NICOLA T. HANNA
     United States Attorney
2
     DAVID M. HARRIS
3    Assistant United States Attorney                                                                    JS-6
     Chief, Civil Division
4
     BRENDAN T. MOCKLER
5    Assistant United States Attorney
     Chief, Financial Litigation Section
6
     ZORAN J. SEGINA (CBN 129676)
7    Assistant United States Attorney
           Federal Building, Suite 7516
8
           300 North Los Angeles Street
9          Los Angeles, California 90012
           Telephone: (213) 894-6606
10
           Facsimile: (213) 894-5900
11         E-mail: zoran.segina@usdoj.gov
12
     Attorneys for Plaintiff
13   United States of America
14                                       UNITED STATES DISTRICT COURT
15
                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                                      WESTERN DIVISION
17
     UNITED STATES OF AMERICA,                                              Case No. MC 20-00026-UA
18
19          Plaintiff,                                                      CONSENT JUDGMENT
20          v.

21   CHARLES TENDELL,
22          Defendant.
23
24
25
26
27
28    *See Order Re Ex Parte Application By the United States to Strike the Pages filed April 2, 2020.
       (United States' Ex Parte Application Dkt. No. 4.)
                                                                       1
1
           Having Considered the Parties’ Stipulation to Entry of Consent Judgment and
2
     good cause appearing,
3
           IT IS ORDERED THAT:
4
           1.     On September 30, 2019, the United States Attorney's Office for the Central
5
     District of California ("USAO") and Charles Tendell ("Defendant") (collectively,
6
     "Parties") entered into a Diversion Asset Agreement out of a mutual desire to preserve
7
     and/or liquidate Defendant’s assets to satisfy a debt owed to the United States based on
8
     certain revenue the Defendant agreed to disgorge in the Diversion Asset Agreement
9
     executed by the Parties on September 27, 2019.
10
           2.     As expressly set forth in the Diversion Asset Agreement, the Defendant
11
     consents to the immediate entry of judgment.
12
           3.     Judgment shall enter in favor of the United States and against the Defendant
13
     in the amount of $103,905 (“Judgment Amount”), without interest. Any stay of
14
     enforcement of this judgment under Rule 62(a) of the Federal Rules of Civil Procedure
15
     is waived.
16
           4.     Beginning on the first of the month immediately after the month in which
17
     the Consent Judgment is entered in this case, the Defendant shall pay $432 every month
18
     for 240 months. All payments shall be made by certified check or money order (no
19
     personal checks) payable to “Clerk, U.S. District Court,” identify the case name and
20
     number on the “memo” line, and delivered to: United States District Court, Fiscal
21
     Department, 255 East Temple Street, Room 1178, Los Angeles, CA 90012. Upon
22
     receipt, the Clerk of Court shall pay all amounts to the Crime Victims Fund. This
23
     Consent Judgment shall serve as an order to the Clerk’s Office to pay such amounts to
24
     the Crime Victims Fund.
25
           5.     The judgment debt will be referred to the Treasury Offset Program and the
26
     United States will record abstracts of judgement where Defendant has, or may acquire,
27
     ///
28
                                                 2
1
     property. As long as the Defendant makes the required monthly payment for 240
2
     months, the United States will take no other enforcement action.
3
           6.     The Defendant shall have a ten-calendar-day grace period to cure any
4
     payment default. If the default is not cured within such time, the United States may seek
5
     to enforce the stipulated Consent Judgment by all legal remedies applicable to a civil
6
     judgment.
7
           7.     Within 10 days of the entry of the stipulated Consent Judgment in this
8
     matter, Defendant shall deliver a complete, accurate and truthful Financial Disclosure
9
     Statement (attached hereto), along with all supportive documents, to the USAO by email
10
     to usacac.FinLit@usdoj.gov.
11
           IT IS SO ORDERED.
12
           Dated: April 2, 2020                   ______________________________
13
                                                  UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
